DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the pad is a thru-hole pad” (claim 1, last line) is vague and indefinite because it is nuclear as to how the pad is formed to become a thru-hole pad since there was no hole was claimed/defined in the current claim.
“determine if calibration is necessary” (claim 12, line 2) is vague and indefinite because it uncertain as to what structure being determined and calibrated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,010,771 to Isen et al in view of Article: “Roll-to-roll processing of film substrates for hybrid integrated flexible electronics” to Palavesam et al.
Regarding claim 1, Isen et al disclose a  method of preparing a pad on a flexible printed circuit in a reel-to-reel machine, the method comprising: providing a metal foil (52) having a thickness, a first surface and a second surface; feeding the metal foil into a reel-to-reel machine (see Fig. 5); placing a paste (conductive ink) on a designated pad location of the metal foil, wherein the paste includes a metal particle filler (Col. 6, lines 34-41); apply heater (Dryer) to the paste thereby removing a non-metal component of the paste while sintering the metal particle filler onto the designated pad location of the metal foil (see Fig. 5); and wherein the pad is a thru-hole pad or a surface mount pad (see Figs. 6-9).  Isen et al do not disclose the step of applying laser to the paste.  Palavesam et al teach the step of apply laser to the conductive paste for drying and sintering the conductive paste (see section 3.1).  Therefore, it would have been it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isen et al by utilizing the laser as taught by Palavesam et al to remove and sinter the paste for form the conductive circuitries.
.

Allowable Subject Matter
Claims 3-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art cited for their teaching of manufacturing circuit board using roll-to-roll process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DN/								/DONGHAI D NGUYEN/February 27, 2021		                                           Primary Examiner, Art Unit 3729